McMurray, Presiding Judge.
The Supreme Court of Georgia, in Maples v. City of Varnell, 244 Ga. 163, having construed the language of the amendment of the corporate limits of the City of Varnell *578(Ga. L. 1972, pp. 2408, 2410) as not including 12 additional land lots (which included the lands of the petitioners in the declaratory judgment action — Maples et al.), the judgment of this court in City of Varnell v. Maples, 149 Ga. App. 81 (253 SE2d 413), including the opinion therein, is vacated and set aside; and the opinion of the Supreme Court in Maples v. City of Varnell, 244 Ga. 163, supra, is substituted therefor, and the judgment of the trial court is affirmed.
Submitted January 10, 1979
Decided October 2, 1979.
James H. Bisson, III, Erwin Mitchell, for appellants.
James H. Phillips, Carl P. Rollins, for appellees.

Judgment affirmed.


Deen, C. J., and Shulman, J., concur.